Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakoshi et al (US 20160193896).
Regarding claim 1, Miyakoshi teaches a heat pump cycle device (Fig. 1) including a refrigerant circulation circuit (13)  in which a refrigerant (refrigerant pipe, paragraph 0047) circulates and flows, the heat pump cycle device comprising: a compressor (2) configured to compress and discharge a refrigerant drawn into the compressor; a radiator (4) configured to dissipate heat from the refrigerant discharged from the compressor; a first decompressor (6) configured to decompress and expand the refrigerant flowing out of the radiator; a heat exchanger (7) configured to exchange heat between the refrigerant and a heat medium (outdoor air, paragraph 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the subject matter which is considered to distinguish from the closest prior art of record, Miyakoshi et al (US 20160193896). The prior art of record teaches flow passage switching portion (21) in contrast to the claimed features of the flow passage switching portion is configured to cause the pre-evaporator flow passage to communicate with the low-pressure flow passage while bypassing the evaporator when the refrigerant pressure in the low-pressure flow passage is lower than the refrigerant pressure in the pre-evaporator flow passage and when a pressure difference between the refrigerant pressure in the low-pressure flow passage and the refrigerant pressure in the pre-evaporator flow passage is larger than a predetermined value in the heating mode, and the flow passage switching portion is configured to shut a communication of the pre-evaporator flow passage with the low-pressure flow passage while the refrigerant bypassing the evaporator when the pressure difference is 
Regarding claim 8, the subject matter which is considered to distinguish from the closest prior art of record, Miyakoshi et al (US 20160193896). The prior art of record teaches flow passage switching portion (21) in contrast to the claimed features of the flow passage switching valve body is configured to open the cooling side flow passage by operating 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakamura et al (US 20190070929) teaches first flow-path switching valve 30 is opened at the cabin-heating time and is closed at the cabin-cooling time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763